Case 1:17-cv-04275-RPK-RML Document 279 Filed 03/31/21 Page 1 of 2 PageID #: 8239




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------x

  ALLSTATE INSURANCE COMPANY,
  et al.,

                            Plaintiffs,
                                                              MEMORANDUM AND ORDER
                   -against-                                    17-cv-4275 (RPK) (RML)

  ARTUR AVETISYAN, et al.,

                             Defendants.
  ----------------------------------------------------x
  RACHEL P. KOVNER, United States District Judge:

          Plaintiffs are a group of insurance companies who allege that more than fifty defendants

  committed violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

  18 U.S.C. § 1961, et seq. and New York common law.                   See Amended Complaint

  (Dkt. #157).      After seven defendants failed to respond to the complaint, plaintiff moved

  for default judgment against them. See Mot. for Default J. (Dkt. #274). The seven defaulting

  defendants are Artur Avetisyan, Alexandra Matlyuk, Gregory Miller, Almatcare Medical Supply

  Inc. (“Almatcare”), AVA Custom Supply, Inc. (“AVA”), Daily Medical Equipment Distribution

  Center, Inc. (“Daily Medical”), and IG&NAT Services, Inc. (“IG&NAT”). See ibid.

          On March 5, 2021, Magistrate Judge Levy issued a report and recommendation (“R. & R.”)

  recommending that plaintiffs’ motion for default judgment be granted. See generally R. & R.

  (Dkt. #276). Judge Levy further recommends that plaintiffs be awarded: (1) RICO treble damages

  of $17,858.04 from Avetisyan; $96,336 from Matlyuk; $2,384,071.02 from Miller; and

  $331,843.72 from IG&NAT; (2) compensatory damages of $6,324.38 from AVA; $32,635.99

  from Almatcare; and $794,690.34 from Daily Medical; and (3) prejudgment interest of $1,557.95

  from AVA; $5,248.81 from Almatcare; and $30,889.15 from Daily Medical. Id. at 25-26. Finally,

                                                          1
Case 1:17-cv-04275-RPK-RML Document 279 Filed 03/31/21 Page 2 of 2 PageID #: 8240




  Judge Levy recommends granting plaintiffs’ request for a declaratory judgment relieving them

  from any obligation to pay the unpaid fraudulent claims made by AVA, Almatcare, and Daily

  Medical. Id. at 26. No party objected to the R. & R. within the time required by 28 U.S.C.

  § 636(b)(1).

           When no party has objected to a magistrate judge’s recommendation, the recommendation

  is reviewed, at most, for “clear error.” See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes

  (1983) (“When no timely objection is filed, the court need only satisfy itself that there is no clear

  error on the face of the record in order to accept the recommendation.”); see, e.g., Alvarez Sosa v.

  Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019). Clear error will only be found only when, upon

  review of the entire record, the Court is left with “the definite and firm conviction that a mistake

  has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006). I have reviewed

  Magistrate Judge Levy’s report and recommendation and, having found no clear error, adopt it in

  full. The motion for default judgment is granted. Plaintiffs are ordered to file a status report by

  April 13, 2021.



           SO ORDERED.

                                                 /s/ Rachel Kovner
                                                RACHEL P. KOVNER
                                                United States District Judge

  Dated:          March 31, 2021
                  Brooklyn, New York




                                                   2
